Title: To George Washington from William Heath, 19 August 1782
From: Heath, William
To: Washington, George


                  
                     Dear General
                     Highland Augst 19th 1782
                  
                  The enclosed Letter from Mr Sedgwick was handed to me this Day by the bearer Mr Williams, Mr Sedgwick is a member of the General Assembly in the Commonwealth of Massachusetts, and I believe concerned in the Contract for supplying the moving Army—Mr Williams Seems to be very deficient in not, having obtained permission from Governor Hancock, I can only refer him to your Excellency, and beg leave to Observe that I have no acquaintance with him, but am rather inclined to think altho he may be a man of ability and Education, he has not been remarkable for Zeal in the public cause, indeed I believe he has been thought on the other Side of the Question.  I have the honor to be with the highest respect your Excellencys most obed. Servt
                  
                     W. Heath
                  
               